DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-16 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Examiner notes the extensive amendments made to these claims in prior amendments. Examiner is not able to identify specific portions of the original filed disclosure that teach each and every limitation of these claims. It is unclear, what embodiment of the disclosed invention that Applicant is trying to claim. Examiner observes that the original disclosure is directed to escrow data and documentation. However, the current claims simply recites activities related to 
Applicant is required to provide portions of the original filed disclosure that support each of these limitations. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 4-6, 8-16 and 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bisbee et al (USPN 5615268).

Re claims 4, 6, 8-11, 13, 14, 16 and 24: Bisbee teaches a method comprising:
granting by a processor of a computing device, at least one level of security for access to at least one electronic document that is to be signed with an online digital signature, wherein the granting by a processor of the computing device the at least one level of security comprises 
validating by the processor of the computing device a first authentication (col. 2, lines 45-56, col. 4, lines 15-26);
in response to the validation of the first authentication, enabling by the processor of the computing device a real time communication session with the first computing device (col. 5, lines 27-41); and validating by the processor of the computing device a second third party identification authentication during the real time or near real time communication session with the first computing device in response to the validating of the first identification authentication (col. 5, lines 27-41), receiving by the processor of the computing device the online digital signature applied to the electronic document, thereby preventing alteration of the online digital signature applied to the electronic document (col. 2, lines 45-56, col. 4, lines 15-26, col. 5, lines 27-41, figs. 6b).
 
Re claims 5, 12 and 15: Bisbee teaches applying a notarization to the electronic document prior to applying the digital certificate (col. 8, lines 4-11).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bisbee.
Re claim 7: Bisbee does not explicitly teach recording by the processor of the computing device one of audio and video during at least a portion of the real time or near real time communication. 
Official notice is hereby taken that this concept is old and well known. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include this feature to Bisbee for the obvious reason of enhancing the flexibility of the process/system.

	
Response to Arguments

Applicant's arguments filed 07/07/2021 have been fully considered but they are not persuasive.
Firstly, Examiner hereby incorporates the entire section of the Examiner’s “Response to Argument” in the office actions mailed on 10/03/2019 and 03/08/2021.
enabling by the processor of the computing device a real time or near real-time communication session with the first computing device and validating by the processor of the computing device a second identification authentication during the real time or near real-time communication session with the first computing device in response to validating the first identification authentication.” The cited portion are recited generically without any specificity of how they accomplished the claimed limitation. That is, using multiple identification authentication within the same session, the first identification authentication enables communication with the first device, while the second identification authentication is used during the communication session (the purpose of which is not clear from both the claims and specification). 
Applicant further argues that Bisbee fails to teach “enabling by the processor of the computing device a real time or near real-time communication session with the first computing device and validating by the processor of the computing device a second identification authentication during the real time or near real-time communication session with the first computing device in response to validating the first identification authentication.” 
Examiner respectfully disagrees. As indicated above, there is no support for this limitation in the original disclosure. Even, assuming there is support, Bisbee teaches this .



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691